Citation Nr: 0618614	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the RO.  

In April 2004, the veteran appeared at a hearing at the RO 
before the undersigned Veterans Law Judge.  

The Board remanded this case back to the RO in September 2004 
for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

In a June 2005 VA examination, the veteran was diagnosed with 
mild chronic PTSD.  The examiner stated that the PTSD seems 
to have originated from trauma experienced while serving in 
the military.  

During his hearings in April 2004 and February 2003, and in 
various lay statements, the veteran provided a description of 
several stressful incidents that occurred during his tour of 
duty in Korea.  

First, the veteran described witnessing a Korean KATUSA 
worker's foot being blown off in a minefield while working in 
the demilitarized zone (DMZ) in 1967.  

Second, in some time between June and October of 1966 (the 
veteran is unsure of the exact date); he reported that his 
shotgun driver and close friend, Private Robinson, had his 
foot blown off while working in the minefield at the DMZ.  

Third, the veteran described, as part of his duties while 
being stationed in Korea, having to drive a dump truck onto a 
ferry and then take the ferry across the Ingim River.  The 
veteran could not swim, so he was always fearful that the 
ferry would break down in the middle of the river.  

The veteran also described being hit on the back with a 
sledge hammer while preparing a truck to transport troops in 
1967.  

Next, the veteran described witnessing private Kepheart 
severely injuring his hand in an accident involving a skill 
saw.  Finally, the veteran described learning of the death of 
a fellow soldier from Fort Bliss, who died when he was run 
over by a bucket loader.  

The Board is aware that the RO contacted the veteran and 
requested that he provide a detailed description of his in-
service stressors, as required by the September 2004 remand.  
The Board notes that the veteran responded by re-sending 
previously submitted information.  

However, given that the veteran has provided a description of 
his in-service stressors, it is the responsibility of the RO 
to contact the United States Joint Services Records Research 
Center (JSRRC) (previously the U.S. Armed Services Center for 
Research of Unit Records) so as to obtain the unit records of 
his unit (the Bravo Company, 2nd Engineer Battalion of the 2nd 
Infantry Division) and to conduct further unit research, if 
possible.  

The RO has not accomplished this to date, however, despite 
the instructions in the prior remand.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the veteran's 
April 2004 hearing transcript and other 
statements and make a list of the in-
service PTSD stressors described therein.  
This list should be provided to the 
JSRRC, which should be requested to 
research these stressors and to provide 
records of the Bravo Company, 2nd 
Engineer Battalion of the 2nd Infantry 
Division.  Upon receipt of a response 
from JSRRC, the RO should determine 
whether the received materials 
corroborate a claimed in-service stressor 
or stressors.  

2.  Then, following completion of any 
other development, the claim of service 
connection for PTSD should be 
readjudicated in light of the entire 
evidentiary record.  If the determination 
of this claim remains unfavorable, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


